 
 
I 
111th CONGRESS
1st Session
H. R. 950 
IN THE HOUSE OF REPRESENTATIVES 
 
February 10, 2009 
Mr. Filner introduced the following bill; which was referred to the Committee on Veterans’ Affairs
 
A BILL 
To amend chapter 33 of title 38, United States Code, to increase educational assistance for certain veterans pursuing a program of education offered through distance learning. 
 
 
1.Increase of educational assistance for certain veterans pursuing a program of education offered through distance learningSection 3313(c)(1)(B)(i) of title 38, United States Code, is amended by striking the following: (other than, in the case of assistance under this section only, a program of education offered through distance learning).  
 
